DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections to Claim 1, 5, 7 are withdrawn due to Applicant's amendment of the claim.
Regarding the rejection of Claims 2-4  under 35 U.S.C. 112(a), the rejection is withdrawn due to Applicant's amendments of the claim. A new 112(a) rejection is applied to claims 1-5, 7-11, and 13 based on applicant’s amendments to the claims. 
Regarding the rejection of Claims 2-4 under 35 U.S.C. 112(b), the rejection is withdrawn due to Applicant's amendments of the claim. Applicant’s amendments have not overcome the rejection of claims 10-11 and 13. Examiner attempted but was unable to resolve the outstanding issues via telephone with applicant.

Claim interpretation
Claims 1 and 7 recite “quality-of-service indicator”. After consulting the specification, the quality of service seems to indicate a quality or reliability of the output of a sensor signal (e.g. see instant application paragraph [0038] “a QoS…which is a characteristic value for the signal quality”) and not the quality of any provided service as understood by a person of ordinary skill in the art at the time of filing. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 7 recite “a predetermined value” which was not disclosed in the application as filed and is therefore considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 and further dependent claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “wherein the step of initially calibrating the sensor comprises the initial substeps of: determining adjustment data for the correct output signals of the sensor are and calibrating the sensor on the basis of the determined adjustment data”. However claim 7, on which claim 10 depends, recited initially calibrating the sensor on the basis of the cloud-based data. It’s unclear if the calibrating in claim 10 is the initial calibration, an additional calibration, or something different.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “receiving sensor data from a cloud-based service”. It is unclear if the sensor in claim 13 is the same or different from the sensor in claim 7. 

Examiner’s Note
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closes prior art of record, Cox et al., US 2014/0200840 (hereinafter Cox) and Hendryerison et al., CN 104279034 (hereinafter Hendryerison), and Yang et al., US 2013/0332085 (hereinafter Yang) teaches the following:
Regarding claims 1 and 7, Cox teaches
a sensor for detecting environmental parameters (e.g. “ Parameter data that may be expected to be measured by a sensor (i.e. a sensor for detecting) include, but are not limited to: pH, Conductivity , Dissolved Oxygen, Oxidation Reduction Potential, Turbidity, Colour, Concentration of selected ions (e.g. via ion selective electrodes), Concentration of gases (such as carbon monoxide, carbon dioxide, oxygen etc.), Temperature, Flow (gas or liquid), Moisture content, Pressure, Distance or proximity, Sound, Acceleration, Light intensity, Electrical potential,  Electrical current, Radiation level, Magnetic field (i.e. environmental parameters)“, see paragraph [0044]-[0065]), the sensor comprising: 
a transmitter that can emit an output signal of the sensor (e.g. “at least one sensor adapted to measure data on at least one parameter and wirelessly transmit (i.e. the sensor contains a transmitter that can emit) measured parameter data therefrom (an output signal of the sensor) “, see paragraph [0023]) and
an adjustment device that can adjust the sensor measurement for emitting a correct output signal for calibration of the sensor by the adjustment device  (e.g. one-touch calibration procedure (i.e. an adjustment device for calibration of the sensor by the adjustment device) for a sensor, see paragraph [0093] and “the new set of calibration settings (i.e. for the emission of a correct output signal for calibration of the sensor by the adjustment device) are implemented into the software application and used to correct un-calibrated values (i.e. the sensor measurement that is adjusted) “, see paragraph [0094])
on the basis of cloud-based data (e.g. “The information (201) collected by the Cloud service could for example include calibration information (i.e. cloud-based data) specific to each individual sensor, data stored on the user's portable device, and a history of usage for individual sensors”, see paragraph [0078]).
Hendryerison teaches a sensor for detecting environmental parameters and generating an output signal corresponding thereto and having a QoS indicator of signal quality (see abstract).
Yang teaches calculating a reliability index value (i.e. a quality of service indicator) and based on that value determining whether calibration should be performed or delayed (e.g. see paragraph [0019]). Yang further teaches values for normal sensor operation (i.e. the mean value) and lowering the reliability index below the mean for sensors outside the specified operation ranges. Yang further teaches setting the reliability index to a high value initially (see paragraph [0278]). However there is no way other than using impermissible hindsight reasoning to use the combination of reference to arrive at a motivation for teaching the limitation initially setting the quality-of-service indicator to a predetermined 11value and, after a predetermined operating time without calibration, lowering the quality-of-service indicator belowlowering the qula   the predetermined value, and after calibration resetting the quality-of-service 13indicator to a value above the mean value.
However, the claims are not allowed due to the rejection of the claims under 35 U.S.C. 112(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862